DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the Application No. 17/034,066 filled on 09/28/2020.
Claims 1-20 are presented for examination.

Claim Objections
Claims 1, 7-9, 13 and 15 are objected to because of the following informalities:
a)	Regarding Claim 1, the phrase “the second side of the vehicle” on line 6 should apparently be “the second, the opposite side of the vehicle” for consistency of wording of the phrase. Claims 9 and 15 are also objected for the same reasons as cited above with respect to claim 1. Appropriate correction is required. 
b)	Regarding Claim 1, the phrase “the following steps” should apparently be “[[the]] following steps”. Claim 9 is also objected for the same reasons as cited above with respect to claim 1. Appropriate correction is required.
c)	The phrase “articulation” on line 20 of claim 1, on line 3 of Claim 7, on line 18 of claim 9 and on line 3 of claim 13 should apparently be “the articulation”. Appropriate correction is required.
d)	Regarding Claim 8, the phrase “the at least one of the front drive system and the rear drive system” on lines 1-2, should apparently be “[[the]] at least one of the front drive system and the rear drive system”. Appropriate correction is required.



Drawing/Specification Objections
The drawing is objected to because of the following informalities: 
a.	The unlabeled rectangular box(es) shown in the drawings 3-4, 8-9, and 11 should be provided with descriptive text labels, such as, in Fig. 3, the reference number “110” to be labeled as “a rear chassis segment 110”,  the reference number 105 to be labeled with “front chassis segment 105”, the reference number 130 to be labeled with “bucket 130”, etc.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites “the application of drive power” on lines 24-25, wherein the phrases “the application” lacks sufficient antecedent basis because there is no previous citation of any application in the claim. It is also not clear whether the application is referred to “applying drive power” or  any particular mechanism for drive power.  Further clarification is required to overcome this rejection.

Claim 1 further recites “the articulation of the articulating joint” on lines 10-11, wherein the phrases “the articulation” lacks sufficient antecedent basis because there is no previous citation of any articulation in the claim.

Regarding Claim 5, the phrase “the individual wheels” on lines 5-6, renders the claim indefinite because it is unclear whether  the phrase individual wheels” is referred to one of the front wheels or one of the rear wheels or each of the front wheels and each of the rear wheels. Further clarification and/or rearrange the claim language would be required to overcome this rejection.  

Claim 9 further recites “the articulation of the articulating joint” on lines 10-11, wherein the phrases “the articulation” lacks sufficient antecedent basis because there is no previous citation of any articulation in the claim.

Claim 14 recites “the application of drive power” on line 3, wherein the phrases “the application” lacks sufficient antecedent basis because there is no previous citation of any application in the claim. It is also not clear whether the application is referred to “applying drive power” or  any particular mechanism for drive power.  Further clarification is required to overcome this rejection.

Claim 15 recites “the articulation of the articulating joint” on lines 10-11, wherein the phrases “the articulation” lacks sufficient antecedent basis because there is no previous citation of any articulation in the claim.
Claims 2-8, 10-9 and 16-20 are also rejected by the virtue of their dependency on rejected respective base claims.

Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “actuation device” in claims 1, 4, 9-10, and 15-6, has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “means for” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The generic placeholder is not recognized as the names of a structure. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Examiner's Note
Examiner has cited particular paragraphs/ columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching
all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hudson et al. (US 2021/0078630) (hereinafter Hudson) in view of Benevelli et al. (US 2021/0355656) (hereinafter Benevelli) and further in view of Cotgrove (US 2017/0203756).

Claim 1. Hudson teaches an articulated vehicle (See Para. [0001], discloses “articulated work vehicle”  and/or Para. [0005], discloses “articulated tractors”, and/or see Para.  [0023], discloses “an agricultural vehicle with an articulation section), comprising:
a front chassis segment including a pair of front wheels including a first front wheel on a first side of the vehicle and a second front wheel on a second, opposite side of the vehicle (See at least Para. [0023], [0026], [0029], [0039]-[0043], [0045], Fig. 1 and Fig. 7, discloses “front wheels” as claimed);
a rear chassis segment including a pair of rear wheels, including a first rear wheel on the first side of the vehicle and a second rear wheel on the second side of the vehicle (See Fig. 1 and 7, and at least Para.  [0023], [0026], [0029], [0039]-[0043], [0045], discloses “rear wheels” as claimed);
an articulating joint between the front chassis segment and the rear chassis segment (See at least Para. [0023], [0039], discloses “an articulation joint 136 between front and rear of the vehicle”, same as claimed);
at least one actuation device configured to control the articulation of the articulating joint (See Para. [0046], “an articulation joint adjuster 220, or articulator, which is configured to adjust the position of the rear articulation section 130 with respect to the front section 120 in response to one or more of the steering wheel, the front wheel adjuster 218”, and/or see Para. [0041], “The front axle steering system 140 is embodied as, or otherwise includes, a collection of devices that are cooperatively configured to adjust the position and/or angular orientation of the front wheels 122”);
a front drive system configured to drive the first front wheel and the second front wheel (See Para. [0040], “the drive unit 128 may be configured to supply power to one or more transmission(s) that is/are coupled to the front wheels 122 and/or the rear wheels 132 and operable to provide various predetermined speed ratios selectable by an operator in reverse and forward operating modes, and the rear articulation section steering system 150 includes, a collection of devices that are cooperatively configured to adjust the position and/or angular orientation of the rear wheels 132”);
a rear drive system configured to drive the first rear wheel and the second rear wheel (See Para. [0040], “the drive unit 128 may be configured to supply power to one or more transmission(s) that is/are coupled to the front wheels 122 and/or the rear wheels 132 and operable to provide various predetermined speed ratios selectable by an operator in reverse and forward operating modes, and the rear articulation section steering system 150 includes, a collection of devices that are cooperatively configured to adjust the position and/or angular orientation of the rear wheels 132”, which constitutes the claimed feature);
a controller including a device processor and a non-transitory computer readable medium including instructions stored thereon and executable by the device processor for controlling articulation of the vehicle (See Fig. 2, Para. [0050]-[0051], discloses “the ECU 205 can include one or more processors 240 (e.g. microprocessors), and an associated memory 242, and the ECU 205 relies on computer software applications to adjust the front wheel steering operation as well as adjust the articulation joint steering operation”) by performing the following steps:
utilizing the front drive system to apply drive power to the pair of front wheels (See Para. [0040], “the front section 120 includes a drive unit or engine 128 that is configured to supply driving power to one or more driven components of the tractor 102, and the drive unit 128 may be configured to supply power to one or more transmission(s) that is/are coupled to the front wheels 122 and/or the rear wheels 132 and operable to provide various predetermined speed ratios selectable by an operator in reverse and forward operating modes”, which constitutes the claimed feature);
utilizing the rear drive system to apply drive power to the pair of rear wheels (See Para. [0040], “the drive unit 128 may be configured to supply power to one or more transmission(s) that is/are coupled to the rear wheels 132”, which constitutes the claimed feature); and
Nevertheless, Hudson does not explicitly spell out, wherein a braking system including brakes that are individually actuatable for each wheel of the vehicle; and
a controller performing the following steps:
actuating brakes associated with the second front wheel to counteract the application of drive power to the second front wheel;
actuating brakes associated with the first rear wheel to counte3ract the application of drive power to the first rear wheel.
However, Benevelli teaches, wherein a braking system including brakes that are individually actuatable for each wheel of the vehicle (See at least Para. [0013], [0018], “Each of the wheels 4, 8 are independently braked”); and
a controller performing the following steps:
actuating brakes associated with the second front wheel (See Para. [0018], [0019], “The control unit 10 is configured independently brake one wheel 4 [construed as claimed second front wheel] of the front body portion 2 to reduce its speed if the wheel loader 1 is proceeding forward”);
actuating brakes associated with the first rear wheel (see Para, [0019], “the steering brake function provides to independently brake one wheel [construed as first rear wheel] of the rear body portion 6 to reduce its speed if the wheel loader 1 is proceeding forward”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Hudson with the teaching of Benevelli to incorporate the feature of independently implementing brake on one of the wheel  in order to slow down vehicle and minimize turning radius. 
Nevertheless, the teaching of Hudson as modified by the teaching of Benevelli does not explicitly spell out “actuating brakes to counteract the application of drive power to the second front wheel and the first rear wheel”.
However, Cotgrove teaches, “actuating brakes to counteract the application of drive power to the second front wheel and the first rear wheel” (See Para. [0031], “brake subsystem 12.sub.3 may comprise one or more frictional or regenerative braking devices associated with each wheel of the vehicle that may be independently and separately controlled to apply braking torque to the wheel corresponding thereto. In other words, each wheel may have a braking device associated therewith that may be individually actuated to apply braking torque to the corresponding wheel independent of any braking torque that may be applied at one or more other of the vehicle wheels”, and/or Para. [0065], “actuating or de-actuating one or more brake devices associated with the wheel(s) of vehicle 10, adjusting (e.g., reducing) the drive torque applied to one or more wheels of vehicle 10 by powertrain subsystem 12.sub.5, or taking some other suitable action. By doing so, an over-steer or under-steer moment may be induced on vehicle 10 that counteracts or mitigates a predicted under-steer or over-steer condition, respectively”, same as claimed). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Hudson in view of the teaching of Benevelli and with the teaching of Cotgrove to incorporate the feature of actuating brake devices associated with the wheel(s) of vehicle and adjusting (e.g., reducing) the drive torque applied to one or more wheels of the vehicle in order to counteract or mitigates a predicted under-steer or over-steer condition.

Claim 4. The teaching of Hudson as modified by the teaching of Benevelli and Cotgrove teaches the vehicle of claim 1, wherein the actuation device configured to control the articulation of the articulating joint is a hydraulic cylinder (See Hudson, Para. [0046], “the articulator 220 includes a first and a second hydraulic cylinder each of which is coupled the front section 120 and the rear articulation section 130 at the articulation joint 136, and actuation control of each of the first and second cylinders by the controller 205 adjusts the position of the rear articulation section 130 with respect to the front section 120”, which constituted the claimed invention).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hudson et al. (US 2021/0078630) (hereinafter Hudson) in view of Benevelli et al. (US 2021/0355656) (hereinafter Benevelli), Cotgrove (US 2017/0203756) and further in view of Oinonen (US 2018/0346023).

Claim 2. The teaching of Hudson as modified by the teaching of Benevelli and Cotgrove teaches the vehicle of claim 1, further including a differential configured to selectively couple the first front wheel with the second front wheel, the differential being controlled by the controller (See Hudson, Para. [0041], discloses “each of the steering systems 140, 150 may include differentials, or the like which are cooperatively configured to steer the wheels 122 [front wheels], 132 [rear wheels] and the corresponding axles 124, 134 based on the automated steering control mode”, and Cotgrove, Para. [0031], discloses “brake subsystem may include an anti-lock brake system controller that is able to individually and separately control the brake torque applied to each wheel of vehicle 10”). However, the teaching Hudson, Benevelli and Cotgrove does not explicitly spell wherein the differentials are lock differential. 
However,  Oinonen teaches a lock differential (See at least Abstract, Para. [0004], [0029], [0032], discloses “a differential lock”). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Hudson in view of the teaching of Benevelli, Cotgrove and with the teaching of Oinonen with a feature of a differential lock to connect two output shaft rotationally and ensure that the ground engaging means on both sides rotate with the same speed when driving straight, but can be different to turn the vehicle in a circle more efficiently.

Claims 3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hudson et al. (US 2021/0078630) (hereinafter Hudson) in view of Benevelli et al. (US 2021/0355656) (hereinafter Benevelli), Cotgrove (US 2017/0203756) and further in view of Brandt et al. (US 2002/0153188) (hereinafter Brandt).

Claim 3. The teaching of Hudson as modified by the teaching of Benevelli and Cotgrove teaches the vehicle of claim 1, nevertheless they do not explicitly spell out wherein the vehicle further including an open differential enabling the first rear wheel and the second rear wheel to be rotated at different speeds from one another.
However, Brandt teaches, wherein the vehicle further including an open differential enabling the first rear wheel and the second rear wheel to be rotated at different speeds from one another (See Para. [0062], discloses “Differentials 129 may also be open differentials or other similar devices, which allows the wheels 124 to rotate at different speeds”, and Para. [0063], [0066], discloses “The differentials 601, 602, 603 and 604 allow the wheels 14 on one side of the loader 10 to rotate at a different rate than the wheels 14 of the opposite side”, same as claimed).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Hudson in view of the teaching of Benevelli, Cotgrove and with the teaching of Brandt with a feature of an open differential to navigate vehicle along a curve with right and left wheel rotating at different speeds.

Claim 5. The teaching of Hudson as modified by the teaching of Benevelli and Cotgrove teaches the vehicle of claim 4, further including a steer valve configured to regulate operation of the hydraulic cylinder (See Hudson, Para. [0041], discloses “valves configured to steer the wheels”, and see Para. [0046], “the articulator 220 includes a first and a second hydraulic cylinder each of which is coupled the front section 120 and the rear articulation section 130 at the articulation joint 136. Actuation control of each of the first and second cylinders by the controller 205 adjusts the position of the rear articulation section 130 with respect to the front section 120”, and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Hudson in view of the teaching of Benevelli, and Cotgrove to configure the steer valve to regulate hydraulic cylinder’s operation in order to adjust the position and/or angular orientation of the front wheels 122 and the front axle 124 more  efficiently in an automated steering control mode);
Nevertheless, the teaching of Hudson as modified by the teaching of Benevelli and Cotgrove do not explicitly spell out, wherein the non-transitory computer readable medium further includes instructions for opening the steer valve to enable the hydraulic cylinder to be passively actuated by the articulation of the vehicle via selective braking of the individual wheels of the vehicle.
However, Brandt teaches, opening the steer valve to enable the hydraulic cylinder to be passively actuated by the articulation of the vehicle via selective braking of the individual wheels of the vehicle (See Para. [0057], [0062], discloses same as claimed).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Hudson in view of the teaching of Benevelli, Cotgrove and with the teaching of Brandt to deploy the claimed feature in order to control travel speed based on turning and/or curve and/or circular path.

Claim 6. The teaching of Hudson as modified by the teaching of Benevelli, Cotgrove and Brandt teaches the vehicle of claim 5, further including a second hydraulic cylinder configured to articulate the articulating joint, wherein opening the steer valve renders the second hydraulic cylinder configured to be passively actuated by the articulation of the vehicle (See Hudson, Para. [0046], discloses “the articulator 220 includes a first and a second hydraulic cylinder each of which is coupled the front section 120 and the rear articulation section 130 at the articulation joint 136”). Hudson does not explicitly spell out wherein  the second hydraulic cylinder configured to be passively actuated by the articulation of the vehicle via selective braking of the individual wheels of the vehicle. However, Benevelli teaches, wherein  the hydraulic cylinder configured to be passively actuated by the articulation of the vehicle via selective braking of the individual wheels of the vehicle (See Para. [0013], “Each wheels 4, 8 may be independently braked using a respective Electro valve (not shown) of an electro hydraulic braking system”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Hudson in view of the teaching of Benevelli and Cotgrove and with further teaching of Benevelli  with the claimed feature in order to independently braked to reduce speed to zero so that the wheel becomes a pivot point during to cornering in order to minimize the turning radius.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hudson et al. (US 2021/0078630) (hereinafter Hudson) in view of Benevelli et al. (US 2021/0355656) (hereinafter Benevelli),  Cotgrove (US 2017/0203756) and further in view of Mahnkopf (US 2012/0168265).

Claim 7. The teaching of Hudson as modified by the teaching of Benevelli and Cotgrove teaches the vehicle of claim 4, however they do not explicitly spell out wherein the non-transitory computer readable medium further includes instructions for turning off a hydraulic system associated with the hydraulic cylinder prior to controlling articulation of the vehicle via selective braking of the individual wheels of the vehicle.
	Mahnkopf teaches, turning off a hydraulic system associated with the hydraulic cylinder via selective braking of the individual wheels of the vehicle (See at least Para. [0014], [0024], [0052], [0056], [0061], Claims 16, 23, cites “the hydraulic brake system has a shut-off mechanism configured to shut off a hydraulic connection between the hydraulic accumulator device, the master cylinder and the at least one wheel brake such that the at least one wheel brake is hydraulically decoupled from the hydraulic accumulator device and the master cylinder”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Hudson in view of the teaching of Benevelli and Cotgrove and with the teaching of Mahnkopf  to incorporate the claimed feature in order to prevent a braking action during a pre-charging of the hydraulic accumulator, which minimizes a utilization of brake fluid from the right-hand chamber at a higher pressure level owing to the smaller cross-sectional area.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hudson et al. (US 2021/0078630) (hereinafter Hudson) in view of Benevelli et al. (US 2021/0355656) (hereinafter Benevelli),  Cotgrove (US 2017/0203756) and further in view of Itou et al. (US 2013/0068544) (hereinafter Itou).

Claim 8. The teaching of Hudson as modified by the teaching of Benevelli and Cotgrove teaches the vehicle of claim 1, wherein the at least one of the front drive system and the rear drive system includes an electric motor (See Hudson, Para. [0004], discloses “Para. [0040], “the front section 120 includes engine 128 that is configured to supply driving power to one or more driven components of the tractor 102”, same as claimed). Examiner notes that the prior art, Hudson teaches the general conditions of the claim invention without explicitly spell out wherein the engine constitutes an electric motor. However, in the same field of endeavor, Itou teaches, wherein the at least one of the front drive system and the rear drive system includes an electric motor (See at least Abstract, Para. [0007], [0012]-[0013], [0041], [0102], Claim 1, discloses the claimed “an electric motor”. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Hudson in view of the teaching of Benevelli, Cotgrove and with the teaching of Itou to deploy individual electric motor to drive front and rear wheel.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hudson et al. (US 2021/0078630) (hereinafter Hudson) in view of Itou et al. (US 2013/0068544) (hereinafter Itou) and further in view of Dornhege et al. (US 2014/0324290) (hereinafter Dornhege). 

Claim 9. Hudson teaches an articulated vehicle (See Para. [0001], discloses “articulated work vehicle”  and/or Para. [0005], discloses “articulated tractors”, and/or see Para.  [0023], discloses “an agricultural vehicle with an articulation section), comprising:
a front chassis segment including a pair of front wheels including a first front wheel on a first side of the vehicle and a second front wheel on a second, opposite side of the vehicle (See at least Para. [0023], [0026], [0029], [0039]-[0043], [0045], Fig. 1 and Fig. 7, discloses “front wheels” as claimed);
a rear chassis segment including a pair of rear wheels, including a first rear wheel on the first side of the vehicle and a second rear wheel on the second side of the vehicle (See Fig. 1 and 7, and at least Para.  [0023], [0026], [0029], [0039]-[0043], [0045], discloses “rear wheels” as claimed);
an articulating joint between the front chassis segment and the rear chassis segment (See at least Para. [0023], [0039], discloses “an articulation joint 136 between front and rear of the vehicle”, same as claimed);
at least one actuation device configured to control the articulation of the articulating joint (See Para. [0046], “an articulation joint adjuster 220, or articulator, which is configured to adjust the position of the rear articulation section 130 with respect to the front section 120 in response to one or more of the steering wheel, the front wheel adjuster 218”, and/or see Para. [0041], “The front axle steering system 140 is embodied as, or otherwise includes, a collection of devices that are cooperatively configured to adjust the position and/or angular orientation of the front wheels 122”);
a controller including a device processor and a non-transitory computer readable medium including instructions stored thereon and executable by the device processor for controlling articulation of the vehicle (See Fig. 2, Para. [0050]-[0051], discloses “the ECU 205 can include one or more processors 240 (e.g. microprocessors), and an associated memory 242, and the ECU 205 relies on computer software applications to adjust the front wheel steering operation as well as adjust the articulation joint steering operation”) by performing the following steps:
applying a first level of drive power to the first front wheel (See Para. [0040], “the front section 120 includes a drive unit or engine 128 that is configured to supply driving power to one or more driven components of the tractor 102, and the drive unit 128 may be configured to supply power to one or more transmission(s) that is/are coupled to the front wheels 122 and/or the rear wheels 132 and operable to provide various predetermined speed ratios selectable by an operator in reverse and forward operating modes”, which constitutes the claimed feature); and
Hudson teaches a motor configured to drive the first front wheel (see Para. [0004], discloses “front wheel drive”, and/or see Para. [0040], “the front section 120 includes engine 128 that is configured to supply driving power to one or more driven components of the tractor 102”, and/or the drive unit 128 may be configured to supply power to one or more transmission(s) that is/are coupled to the front wheels 122 and/or the rear wheels 132 and operable to provide various predetermined speed ratios selectable by an operator in reverse and forward operating modes), however he does not explicitly spell out wherein a first electric motor configured to drive the first front wheel;
a second electric motor configured to drive the second front wheel;
a third electric motor configured to drive the first rear wheel;
a fourth electric motor configured to drive the second rear wheel; and
applying a second level of drive power to the second front wheel to drive the second front wheel at a slower speed than the first front wheel.
However, Itou teaches, a first electric motor configured to drive the first front wheel (See at least Para. [007], “a pair of front wheel electric motors that drive the pair of front wheels”, wherein one of the front wheel electric motors is construed as first electric motor);
a second electric motor configured to drive the second front wheel (See at least Para. [007], “a pair of front wheel electric motors that drive the pair of front wheels”, wherein the second one of the front wheel electric motors is construed as second electric motor);
a third electric motor configured to drive the first rear wheel (See at least Para. [0007[, discloses “a pair of rear wheel electric motors that drive the pair of rear wheels”, wherein one of the rear wheel electric motors is construed as third electric motor);
a fourth electric motor configured to drive the second rear wheel (See at least Para. [0007[, discloses “a pair of rear wheel electric motors that drive the pair of rear wheels”, wherein one of the second one of the rear wheel electric motors is construed as fourth electric motor); and
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Hudson with the teaching of Itou to deploy individual electric motor to drive front and rear wheel by own individual electric motor.
Nevertheless, the teaching of Hudson as modified by the teaching of Itou does not explicitly spell out wherein applying a second level of drive power to the second front wheel to drive the second front wheel at a slower speed than the first front wheel for more efficiently making a change of the orientation of the vehicle body.
However, Dornhege teaches, applying a second level of drive power to the second front wheel to drive the second front wheel at a slower speed than the first front wheel (See Para. [0012], discloses “driving torque produced and provided by an engine and applied to two front wheels”, and see Para. [0019], “the rotational speed of the front inside wheel 3 is lower than the rotational speed of the front outside wheel 4”, same as claimed).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Hudson in view of the teaching of Itou and with the teaching of Dornhege to deploy the claimed feature in order to prevent slip of the motor vehicle during cornering.

Claim 10. The teaching of Hudson as modified by the teaching of Itou and Dornhege teaches the vehicle of claim 9, wherein the actuation device configured to control the articulation of the articulating joint is a hydraulic cylinder (See Hudson, Para. [0041], discloses “valves configured to steer the wheels”, and see Para. [0046], “the articulator 220 includes a first and a second hydraulic cylinder each of which is coupled the front section 120 and the rear articulation section 130 at the articulation joint 136. Actuation control of each of the first and second cylinders by the controller 205 adjusts the position of the rear articulation section 130 with respect to the front section 120”, and see Itou, Para. [0008]-[0009], “pair of steering hydraulic cylinders operate to extend and retract so as to follow an orientation changing operation in which the vehicle body is flexed in accordance with the speed difference of the electric motors that are driven by the direction alteration unit”.  The examiner notes that the prior art as discussed above teaches the general conditions of the claimed invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Hudson in view of the teaching of Itou and Dornhege to configure the steer valve to regulate hydraulic cylinder’s operation in order to adjust the position and/or angular orientation of the front wheels 122 and the front axle 124 more  efficiently in an automated steering control mode).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hudson et al. (US 2021/0078630) (hereinafter Hudson) in view of Itou et al. (US 2013/0068544) (hereinafter Itou), Dornhege et al. (US 2014/0324290) (hereinafter Dornhege) and further in view of Brandt et al. (US 2002/0153188) (hereinafter Brandt).

Claim 11. The teaching of Hudson as modified by the teaching of Itou and Dornhege teaches the vehicle of claim 10 further including a steer valve configured to regulate operation of the hydraulic cylinder (See Hudson, Para. [0046], “the articulator 220 includes a first and a second hydraulic cylinder each of which is coupled the front section 120 and the rear articulation section 130 at the articulation joint 136, and actuation control of each of the first and second cylinders by the controller 205 adjusts the position of the rear articulation section 130 with respect to the front section 120”, which constituted the claimed invention”);
Itou teaches in Para. [0058], [0059], [0083], “the control valve drive actuator 57 changes over the direction control valve 62 to a position in which the steering hydraulic pressure pump 61 and the hydraulic conduit 71 are connected, or to a position in which the steering hydraulic pressure pump 61 and the hydraulic conduit 72 are connected. Moreover, the control valve drive actuator 57 adjusts the amounts of pressurized hydraulic fluid that flow into and out of the bottom chambers and the rod chambers of the steering hydraulic cylinders 22L and 22R, in other words the speeds at which the steering hydraulic cylinders 22L and 22R are extended and retracted, according to the speed at which the steering wheel is actuated”), nevertheless, Itou does not explicitly spell out “instructions for opening the steer valve to enable the hydraulic cylinder to be passively actuated by the articulation of the vehicle via selective driving of the individual wheels of the vehicle at different speeds”. 
However, However, Brandt teaches, opening the steer valve to enable the hydraulic cylinder to be passively actuated by the articulation of the vehicle via selective braking of the individual wheels of the vehicle (See Para. [0057], [0062], discloses same as claimed).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Hudson in view of the teaching of Itou, Dornhege and with the teaching of Brandt to deploy the claimed feature in order to control travel speed based on turning and/or curve and/or circular path.

Claim 12. The teaching of Hudson as modified by the teaching of Itou, Dornhege, and Brandt teaches the vehicle of claim 11, further including a second hydraulic cylinder configured to articulate the articulating joint, wherein opening the steer valve renders the second hydraulic cylinder configured to be passively actuated by the articulation of the vehicle (See Itou, Para. [0006]-[0009], [0038], discloses “a pair of hydraulic cylinders each of which links together the front frame and the rear frame and operate to extend and retract so as to follow an orientation changing operation in which the vehicle body is flexed in accordance with the speed difference of the electric motors that are driven by the direction alteration unit”, but he does not explicitly spell out wherein articulation of the vehicle via selective braking of the individual wheels of the vehicle.  However, Brandt teaches, articulation of the vehicle via selective braking of the individual wheels of the vehicle (See at least Para. [0057], [0062], discloses the claimed feature). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Hudson in view of the teaching of Itou, Dornhege and with the teaching of Brandt to deploy the claimed feature in order to control travel speed based on turning and/or curve and/or circular path).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hudson et al. (US 2021/0078630) (hereinafter Hudson) in view of Itou et al. (US 2013/0068544) (hereinafter Itou), Dornhege et al. (US 2014/0324290) (hereinafter Dornhege) and further in view of Mahnkopf (US 2012/0168265).

Claim 13. The teaching of Hudson as modified by the teaching of Itou and Dornhege the vehicle of claim 10, but they do not explicitly spell out wherein the non-transitory computer readable medium further includes instructions for turning off a hydraulic system associated with the hydraulic cylinder prior to controlling articulation of the vehicle via selective driving of the individual wheels of the vehicle at different speeds.
However, Mahnkopf (US 2012/0168265) teaches turning off a hydraulic system associated with the hydraulic cylinder prior to controlling articulation of the vehicle via selective driving of the individual wheels of the vehicle  (See at least Para. [0014], [0024], [0052], [0056], [0061], Claims 16, 23, cites “the hydraulic brake system has a shut-off mechanism configured to shut off a hydraulic connection between the hydraulic accumulator device, the master cylinder and the at least one wheel brake such that the at least one wheel brake is hydraulically decoupled from the hydraulic accumulator device and the master cylinder”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Hudson in view of the teaching of Itou, Dornhege and with the teaching of Mahnkopf  to incorporate the claimed feature in order to prevent a braking action during a pre-charging of the hydraulic accumulator, which minimizes a utilization of brake fluid from the right-hand chamber at a higher pressure level owing to the smaller cross-sectional area.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hudson et al. (US 2021/0078630) (hereinafter Hudson) in view of Itou et al. (US 2013/0068544) (hereinafter Itou), Dornhege et al. (US 2014/0324290) (hereinafter Dornhege) and further in view of Benevelli et al. (US 2021/0355656) (hereinafter Benevelli).

Claim 14. The teaching of Hudson as modified by the teaching of Itou and Dornhege teaches the vehicle of claim 9, but they do not explicitly spell out wherein the non-transitory computer readable medium further includes instructions for selectively actuating brakes associated with the one or more of the wheels to counteract the application of drive power to the respective wheel in order to contribute to the articulation of the articulating joint.
However, Benevelli teaches, selectively actuating brakes associated with the one or more of the wheels to counteract the application of drive power to the respective wheel in order to contribute to the articulation of the articulating joint (See Para. [0018], [0019], “The control unit 10 is configured independently brake one wheel 4 [construed as claimed second front wheel] of the front body portion 2 to reduce its speed if the wheel loader 1 is proceeding forward”, and “the steering brake function provides to independently brake one wheel [construed as first rear wheel] of the rear body portion 6 to reduce its speed if the wheel loader 1 is proceeding forward”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Hudson in view of the teaching of Itou, Dornhege and with the teaching Benevelli to incorporate the feature of independently implementing brake on one of the wheel  in order to slow down vehicle and minimize turning radius. 

Claims 15-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hudson et al. (US 2021/0078630) (hereinafter Hudson) in view of Itou et al. (US 2013/0068544) (hereinafter Itou).

Claim 15. Hudson teaches an articulated vehicle (See Para. [0001], discloses “articulated work vehicle”  and/or Para. [0005], discloses “articulated tractors”, and/or see Para.  [0023], discloses “an agricultural vehicle with an articulation section), comprising:
a front chassis segment including a pair of front wheels including a first front wheel on a first side of the vehicle and a second front wheel on a second, opposite side of the vehicle (See at least Para. [0023], [0026], [0029], [0039]-[0043], [0045], Fig. 1 and Fig. 7, discloses “front wheels” as claimed);
a rear chassis segment including a pair of rear wheels, including a first rear wheel on the first side of the vehicle and a second rear wheel on the second side of the vehicle (See Fig. 1 and 7, and at least Para.  [0023], [0026], [0029], [0039]-[0043], [0045], discloses “rear wheels” as claimed);
an articulating joint between the front chassis segment and the rear chassis segment (See at least Para. [0023], [0039], discloses “an articulation joint 136 between front and rear of the vehicle”, same as claimed);
at least one actuation device configured to control the articulation of the articulating joint (See Para. [0046], “an articulation joint adjuster 220, or articulator, which is configured to adjust the position of the rear articulation section 130 with respect to the front section 120 in response to one or more of the steering wheel, the front wheel adjuster 218”, and/or see Para. [0041], “The front axle steering system 140 is embodied as, or otherwise includes, a collection of devices that are cooperatively configured to adjust the position and/or angular orientation of the front wheels 122”);
a controller including a device processor and a non-transitory computer readable medium including instructions stored thereon and executable by the device processor for correcting a cornering line of the vehicle (See Fig. 2, Para. [0050]-[0051], discloses “the ECU 205 can include one or more processors 240 (e.g. microprocessors), and an associated memory 242, and the ECU 205 relies on computer software applications to adjust the front wheel steering operation as well as adjust the articulation joint steering operation”) by performing the following steps:
driving the pair of front wheels in a first direction (See Para. [0043], [0045], discloses “transmission 206 is operatively connected to the front wheels 122 and the rear wheels 132 to move the vehicle in a forward or a reverse direction”); and
Hudson teaches a motor configured to drive the first front wheel (see Para. [0004], discloses “front wheel drive”, and/or see Para. [0040], “the front section 120 includes engine 128 that is configured to supply driving power to one or more driven components of the tractor 102”, and/or the drive unit 128 may be configured to supply power to one or more transmission(s) that is/are coupled to the front wheels 122 and/or the rear wheels 132 and operable to provide various predetermined speed ratios selectable by an operator in reverse and forward operating modes). Nevertheless, the teaching of Hudson does not explicitly spell out, a first electric motor configured to drive the first front wheel;
a second electric motor configured to drive the second front wheel;
a third electric motor configured to drive the first rear wheel;
a fourth electric motor configured to drive the second rear wheel; and 
driving the pair of rear wheels in a second direction opposite the first direction in order to move the vehicle laterally.
However, Itou teaches, a first electric motor configured to drive the first front wheel (See at least Para. [007], “a pair of front wheel electric motors that drive the pair of front wheels”, wherein one of the front wheel electric motors is construed as first electric motor);
a second electric motor configured to drive the second front wheel (See at least Para. [007], “a pair of front wheel electric motors that drive the pair of front wheels”, wherein the second one of the front wheel electric motors is construed as second electric motor);
a third electric motor configured to drive the first rear wheel (See at least Para. [0007[, discloses “a pair of rear wheel electric motors that drive the pair of rear wheels”, wherein one of the rear wheel electric motors is construed as third electric motor);
a fourth electric motor configured to drive the second rear wheel (See at least Para. [0007[, discloses “a pair of rear wheel electric motors that drive the pair of rear wheels”, wherein one of the second one of the rear wheel electric motors is construed as fourth electric motor); and
driving the pair of rear wheels in a second direction opposite the first direction in order to move the vehicle laterally (See at least Abstract,  Para. [0007], [0067], “a unit rotates the front and rear wheel in opposite directions”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Hudson with the teaching of Itou to deploy individual electric motor to drive front and rear wheel by own individual electric motor.

Claim 16. The teaching of Hudson as modified by the teaching of Itou teaches the vehicle of claim 15, wherein the actuation device configured to control the articulation of the articulating joint is a hydraulic cylinder (See Hudson, Para. [0046], “the articulator 220 includes a first and a second hydraulic cylinder each of which is coupled the front section 120 and the rear articulation section 130 at the articulation joint 136, and actuation control of each of the first and second cylinders by the controller 205 adjusts the position of the rear articulation section 130 with respect to the front section 120”, which constituted the claimed invention”). 

Claim 19. The teaching of Hudson as modified by the teaching of Itou teaches the vehicle of claim 15, wherein the non-transitory computer readable medium includes instructions for driving the pair of front wheels in a forward direction and driving the pair of rear wheels in a rearward direction simultaneously to alter the corning line of the vehicle toward an inner side of a curve (See Hudson, See Para. [0043], [0045], [0061], discloses “transmission 206 is operatively connected to the front wheels 122 and the rear wheels 132 to move the vehicle in a forward or a reverse direction”. Additionally, see Itou, at least Abstract, Para. [0007], [0012], [0070], discloses similar claimed feature).

Claim 20. The teaching of Hudson as modified by the teaching of Itou teaches the vehicle of claim 15, wherein the non-transitory computer readable medium includes instructions for driving the pair of front wheels in a rearward direction and driving the pair of rear wheels in a forward direction simultaneously to increase the radius to alter the cornering line of the vehicle toward an outer side of a curve (See Hudson, Para. [0043], [0061], discloses the claimed feature”).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hudson et al. (US 2021/0078630) (hereinafter Hudson) in view of Itou et al. (US 2013/0068544) (hereinafter Itou) and further in view of Mahnkopf (US 2012/0168265).

Claim 17. The teaching of Hudson as modified by the teaching of Itou teaches the vehicle of claim 16, further including a steer valve configured to regulate operation of the hydraulic cylinder (See Hudson, Para. [0041], discloses “valves configured to steer the wheels”, and see Para. [0046], “the articulator 220 includes a first and a second hydraulic cylinder each of which is coupled the front section 120 and the rear articulation section 130 at the articulation joint 136. Actuation control of each of the first and second cylinders by the controller 205 adjusts the position of the rear articulation section 130 with respect to the front section 120);
Itou teaches in Para. [0058], [0059], [0083], “the control valve drive actuator 57 changes over the direction control valve 62 to a position in which the steering hydraulic pressure pump 61 and the hydraulic conduit 71 are connected, or to a position in which the steering hydraulic pressure pump 61 and the hydraulic conduit 72 are connected. Moreover, the control valve drive actuator 57 adjusts the amounts of pressurized hydraulic fluid that flow into and out of the bottom chambers and the rod chambers of the steering hydraulic cylinders 22L and 22R, in other words the speeds at which the steering hydraulic cylinders 22L and 22R are extended and retracted, according to the speed at which the steering wheel is actuated”), nevertheless, Itou does not explicitly spell out “closing the steer valve to prevent passive actuation of the hydraulic cylinder while correcting a cornering line of the vehicle”.
However, Mahnkopf teaches, closing the steer valve to prevent passive actuation of the hydraulic cylinder while correcting a cornering line of the vehicle” (See at least Para. [0014], [0024], [0052], [0056], [0061], Claims 16, 23, cites “the hydraulic brake system has a shut-off mechanism configured to shut off a hydraulic connection between the hydraulic accumulator device, the master cylinder and the at least one wheel brake such that the at least one wheel brake is hydraulically decoupled from the hydraulic accumulator device and the master cylinder).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Hudson in view of the teaching of Itou and with the teaching of Mahnkopf  to incorporate the claimed feature in order to prevent a braking action during a pre-charging of the hydraulic accumulator, which minimizes a utilization of brake fluid from the right-hand chamber at a higher pressure level owing to the smaller cross-sectional area.

Claim 18. The teaching of Hudson as modified by the teaching of Itou and Mahnkopf  teaches the vehicle of claim 17, further including a second hydraulic cylinder configured to articulate the articulating joint, wherein closing the steer valve prevents the second hydraulic cylinder from being passively actuated (See Hudson, Para. [0041], discloses “valves configured to steer the wheels”, and see Para. [0046], “the articulator 220 includes a first and a second hydraulic cylinder each of which is coupled the front section 120 and the rear articulation section 130 at the articulation joint 136. Actuation control of each of the first and second cylinders by the controller 205 adjusts the position of the rear articulation section 130 with respect to the front section 120”, and/or see Mahnkopf, at least Para. [0014], [0024], [0052], [0056], [0061], Claims 16, 23, cites “the hydraulic brake system has a shut-off mechanism configured to shut off a hydraulic connection between the hydraulic accumulator device, the master cylinder and the at least one wheel brake such that the at least one wheel brake is hydraulically decoupled from the hydraulic accumulator device and the master cylinder. The examiner notes that the prior arts, Itou and Mahnkopf teaches general conditions of the claimed invention and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Hudson in view of the teaching of Itou and with the teaching of Mahnkopf  to incorporate the claimed feature in order to prevent a braking action during a pre-charging of the hydraulic accumulator, which minimizes a utilization of brake fluid from the right-hand chamber at a higher pressure level owing to the smaller cross-sectional area.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237. The examiner can normally be reached MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B M M HANNAN/Primary Examiner, Art Unit 3664